Notice of Pre-AIA  or AIA  Status

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record namely Schachtely (US 2010/0179269) and Kneisel et al (US 2010/0254876) do not disclose a method for producing hydrophobic silica granular insulation material comprising all of the limitations as required in Claim 17 with particular attention to the steps:  i) coating a mixture consisting of hydrophilic silica with a hydrophobing composition consisting of organosilicon compounds which eliminate not more than 1 wt% based on the weight of the hydrophobing composition, of volatile organic compounds, HCl, or ammonia, selected from the group consisting of organosilanes, organosiloxanes, silicone resins, and mixtures thereof; (ii) after not more than 24 hours, deaerating the mixture from step i), wherein at least steps i) and ii) are conducted at temperatures of 55°C or less.
Schachtely discloses a method for preparing granulated silica comprising:  (1) preparing a starting material comprising a hydrophobic pyrogenically prepared silica by surface modification (see [0051-0052]) (2) de-aerating the pyrogenically prepared silicon dioxide (see [0034]); (3) compacting the pyrogenically prepared silicon dioxide to a desired bulk density and forming crusts (see [0029-0032] and [0036]); and (4) breaking the crusts (see [0030] and [0037]).  
	Schachtely therefore differs in disclosing deaeration of a starting material that is already surface modified without disclosing or suggesting deaeration of a mixture of the hydrophilic silica and the hydrophobing agent after a storage period 
Kneisel discloses a process of preparing flakes of hydrophobic pyrogenically prepared silicon dioxide comprising: (1) mixing a pyrogenically prepared silicon dioxide (i.e. hydrophilic silica) homogenously with a water repellent (i.e. a hydrophobizing agent); (2) compacting the mixture; (3) optionally ripening at a temperature of 20 to 40°C over a period of up to a few days; and annealing at a temperature of 80 to 140°C (see [0010] and [0137]).
Kneisel therefore discloses a method comprising coating a hydrophilic silica with a hydrophobing agent and compacted without disclosing or suggesting deaeration of the mixture and without disclosing or suggesting where mixing and deaeration are conducted at temperatures of 55°C or less.  Kneisel also does not specifically teach or suggest limiting the hydrophobing composition to organosilicon compounds which eliminate not more than 1 wt%, based on the weight of the hydrophobing composition of volatile organic compounds, HCl, or ammonia.
Thus, it is clear that Schachtely and Kneisel either alone or in combination do not disclose or suggest the present invention.

In light of the above, the present claims are passed to issue.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        2/15/2022

/Colin W. Slifka/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        2/22/2022